PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/413,624
Filing Date: 24 Jan 2017
Appellant(s): LEHR et al.



__________________
Edward J. Callaghan (Reg. No. 46,594)
Frederick J. Dorchak (Reg. No. 29,298)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 8/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant alleges, on pages 7-10 of the Appeal Brief, that the rejection of claims 1, 3-5 and 8-10 (presumably 8-9) Under 35 U.S.C. 103 as being unpatentable over Steele et al. US 2014/0032909 Alin view of Hsiao US 20140164573 AT, in further view of Park US 2015/0117640 A1, and Ureche US 2011/0314279 Al was in error.  Appellant summarizes the 103 rejection of claim 1.  On page 10 of the Appeal Brief, Appellant alleges that the Examiner's position is unfounded because a person of ordinary skill in the art would have had no reason or motivation to combine the references and to modify the primary reference to Steele et al. in the manner proposed by the Examiner.
Examiner’s Response: 
Appellant alleges that the proposed combination on record was in error.  However, Appellant does not provide any argument why the proposed combination was in error.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, no response can be provided with respect to the unspecified “a combination of references”.  

Appellant alleges on page 13 of the Appeal Brief that 1) the Examiner's position is unfounded because a person of ordinary skill in the art would have had no reason or motivation to combine the references and to modify the primary reference to Steele et al. in the manner proposed by the Examiner. 
In particular, 2) the proposed modification of the method according to Steele et al. to include the steps recited in Appellant’s independent claim 1, including the steps of saving a random value in a communications server and saving encrypted data on the communications server would change the principle of operation of the method disclosed in Steele et al.
Examiner’s Response:
Regarding the first argument, Appellant alleges that the Examiner's position is unfounded because a person of ordinary skill in the art would have had no reason or motivation to combine the references.  However, Appellant does not provide any arguments and/or evidence to rebut the prima facie case on the record.  Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, no response can be provided with respect to the unspecified “a combination of references”.

    PNG
    media_image2.png
    659
    774
    media_image2.png
    Greyscale
).  Park teaches saving a random value in a communications server (Park: see figure 5 
    PNG
    media_image3.png
    559
    721
    media_image3.png
    Greyscale
and paragraph 0052, [Examiner notes: paragraph 0052 discloses that the seed value R2 (i.e. random value) is on the server (i.e. communication server))).  Ureche teaches saving encrypted data on the communications server (Ureche: paragraphs 0006, 0021 and 0054, “encrypted data stored on a protected volume of a computer (i.e. server)”).  Therefore, the seed value and the encrypted data stored at a server that are being viewed and modified to protect data from unauthorized access correlate precisely with Steel’s key generation and data sharing to protect sensitive data being shared between parties. 
Thus, the 103 rejection of Steele in view of Hsiao in view of Park, and further in view of Ureche clearly discloses the argued subject matter.  Appellant does not provide any argument against the combination of Steele in view of Hsiao in view of Park, and further in view of Ureche.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the proposed combination on record is proper.

Appellant alleges, on pages 14-15 of the Appeal Brief, that the method according to Steele et at. is fundamentally different from the method for encrypting and decrypting data set forth in Appellant’s independent claim 1.   As set forth above the essential purpose of the method disclosed in Steele et al. is to reduce the complexity of public key cryptography which Steele et al. accomplishes by providing a key generation system based on a shared digital file, such as a shared digital image, shared between parties using the system.
A person of ordinary skill in the art would have no reason or motivation to modify
the method according to Steele et al. to increase the complexity of the system by requiring the interaction of three distinct components in order to generate encryption and decryption session keys and encrypt and decrypt the data to be exchanged. Such
a modification would be contrary to the fundamental purpose of Steele et al. and would change its principle of operation.
Examiner’s Response:
In response to the preceding argument it should be noted that the apparent combination Appellant is arguing against is not the combination proposed on the record.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Within the proposed combination presented on the record, Steele in view of Hsiao in view of Park, and further in view of Ureche is relied upon to teach the method for encrypting and decrypting data set forth in Appellant’s 

Appellant alleges, on page 15 of the Appeal Brief, that moreover, the secondary references Hsiao, Park and Ureche fail to remedy the defects and deficiencies of the primary reference Steele et al.  None of these references discloses or suggests a method for encrypting and decrypting data exchanged between a first data processing device and a second data processing device which requires the interaction of all three recited components, namely the first data processing device, the second data processing device and the communications server, to generate an encryption session key, encrypt the data, generate a decryption session key and decrypt the data as set forth in Appellant’s independent claim 1. 
Accordingly, it is believed that the rejection of claim 1, and of claims 3-5 and 8-10
(presumably 8-9), which depend from claim 1, as being unpatentable over Steele in view of Hsiao, in further view of Park and Ureche was in error.
Examiner’s Response:
Appellant provides no reason as to why Appellant believes this to be the case.  Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

    PNG
    media_image4.png
    542
    774
    media_image4.png
    Greyscale
 and the associated text in paragraph 0011, discloses a key derivation executable code (i.e. formation rule) which uses the first seed value (i.e. start value) generated on the computing device (i.e. first data processing device) and the second seed value (i.e. random value) generated on the server (i.e. communication server), using a random number generation executable code, to generate session keys).  Therefore, the proposed combination presented on the record does teach the method for encrypting and decrypting data exchanged between a first data processing device and a second data processing device which requires the interaction of all three recited components, namely the first data processing 

Appellant alleges, on page 16 of the Appeal Brief, that 
Claim 6 is dependent on claim 1 and further specifies that the first data processing device outputs a message to the second data processing device if data of the first data processing device that is intended for the second data processing device is encrypted with the encryption session key and saved on the communications server.
Claim 7 is dependent on claim 1 and further specifies that the communications server outputs a message to the second data processing device if data of the first data processing device that is intended for the second data processing device is saved encrypted on the communications server.
For the reasons set forth above with respect to Appellant’s claim 1, the proposed combination of Steele et al. in view of Hsiao US, in further view of Park and Ureche fails to render obvious Appellant's method as more specifically recited in claims 6 and 7.  Moreover, it is believed that Karamchedu et al. fails to remedy the deficiencies noted above.
Thus, it is believed that claims 6 and 7 are patentable over Steele et al. as modified by Hsiao, Park, and Ureche further in view of Karamchedu et al. whether considered alone or in combination.
Examiner’s Response:

In this case, Karamchedu is used to teach the limitations of claims 6 and 7 not Steel in view of Hsiao in view of Park and Ureche.  However, no response can be provided with respect to the unspecified “a combination of references”.  Appellant appears to provide numerous arguments directed to an unknown “a combination of the prior art” without specifying which combination Appellant is referencing throughout the Appeal Brief.

Appellant alleges, on page 17 of the Appeal Brief, that as with Steele et al., Park et al. and Ureche et al. the focus of Redberg et al. is generating a key. Moreover, only two objects take actively part in the communication disclosed in Redberg et al.: a mobile device on the one side and an authentication server/provisioning server on the other side. As with Steele et al, Park et al. and Ureche et al., Redberg et al. does not disclose a communications link between two communicating parties wherein the communications link comprises a communications server.  Hence, Redberg et al. does not disclose that the communications server temporarily saves data and that the data is deleted from the communications server after the output of the data to a second data processing device.
For the reasons set forth above with respect to Appellant’s claim 1, the proposed

to render obvious Appellant's method as more specifically recited in claim 10.  Moreover, it is believed that Redberg et al. fails to remedy the deficiencies noted above.
Examiner’s Response:
In response to the preceding argument it should be noted that the combination of Steele in view of Hsiao view of Park and Ureche is used to teach a communications link between two communicating parties wherein the communications link comprises a communications server and that the communications server temporarily saves data and that the data is deleted from the communications server after the output of the data to a second data processing device not Redberg.  
Redberg is introduced to teach the following limitations of claim 10, wherein a start value key for encrypting the permanent common start value is generated, the start value is encrypted using the permanent common start value key before it is output, the start value key is input into the second data processing device along a channel of communication other than the communications link, and the encrypted permanent common start value is decrypted using the start value key (Redberg: see paragraph
0030, discloses generating a secret key (i.e. start value key), using it to encrypt the seed (i.e. start value) and then sending the encrypted seed (i.e. start value) and the secret key (i.e. start value key) via two separate channels (i.e. communication link and other channel of communication) to a device (i.e. second data processing device) where the secret key (i.e. start value key) is used to decrypt the seed (i.e. start value)).
Appellant has not provided any argument regarding why Redberg et al. fails to remedy the deficiencies.  Therefore, no response can be provided with respect to the unspecified “a combination of references”.  Appellant appears to provide numerous arguments directed to an unknown “a combination of the prior art” without specifying which combination Appellant is referencing throughout the Appeal Brief.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRANG T DOAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
Conferees:
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431        

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.